In the Missout'i Cottrt of Appeals

Eastern District
DIVISION TWO
JAMES E. BRIGHT, ) ED103249
)
Appeliattt, )
)
v. ) Appeal front the Circtiit Cou1't
) of St. Louis County
JOHN MOL,LENKAMP, ACTING ) Mlinicipai Court Division
DIRECTOR OF REVENUE, MISSOURI ) of Town and Country
DEPARTMENT OF REVENUE, ) 20292130
)
and )
) Honorable Dean P. Waldenrer'
MISSOURI STATE HIGHWAY )
PATROL, )
)
and )
)
TOWN AND COUNTRY POLICE ) Fiied: Febriiary l6, 2016
DEPARTMENT, )
)
Respoirdciits. )

introduction
James Brigiit (Appellaiit) appeals the judgment of the Circuit Court of St. Louis
Coulity, Muiricipai Division of Town and Country (Muiiicipai Division)i denying

Appeliant’s petition to expunge his arrest record. Because the Mrliiicipal Division lacked

l Tirough rnunicipai divisions of circuit couits are connnoniy referred to as “cnrmicipal conrts," we iiote that
rnunicipai courts as a separate entity were aboiished in 1979 and their jurisdiction transferred to the circuit
court of the circuit in \vhicii the naunicipaiity sits. MO. CONST. Art. 5, § 27. The intinicipal courts
thereafter became divisions of the circuit couits. Ait. 5, § 27.2(d).

jurisdiction to consider Appellant’s petition, we reverse the judgment and reinand for
disinissal.

Background

This case began in 2013, when Appellant filed a petition for expungement of
criminal records regarding an alcohol~reiated offense in the I'vhlzticipal Division.z After
the Municipal Division denied Appellant’s petition, Appellant attempted a series of
methods to appeal that decision Each attempt encountered issues regarding the statutory
authority to consider such an appeal, culminating in a consent judginent from the circuit
court remanding the niatter to the Municipal Division "for rehearing and reconsideration,
to permit the parties to have an opportunity to seek relief and/or appellate review." The
Municipal Division again denied Appeliant’s petition for expungement, finding that it
failed to meet the statutory requirements for expungement in that Appeilaiit did not plead
guilty to an aicoiiol-related offense Appellant seeks review of that judgment here.

Discussion

'I`he right of appeal is purely statutory, and no right of appeal exists without
statutory authority Polk v, Essen, 249 S.W.3d 9}4, 918 (Mo. App. E.D. 2008). On its
own rnotion, this Court directed the parties to address whether we liave appellate
authority over the present appeal. Though we acknowledge the difficulty Appeliant has
encountered in his attempts to seek review of the Mtlnicipal Division’s decision, we inust
conclude that we are without authority to directly review the judgment of the Municipal
Division in this case because we find the Municipal Divisiolt does not have statutory
jurisdiction over expungement actions

2 Appeiiant was arrested for a first alcohoi-re|ated offense in January of 2003 and later pled guilty to the
reduced charge of careless and imprudent driving in the Mttnicipal Division.

2

Appellaiit filed his petition for expungement in the Mllnicipai Division, under

Section 577.054.1,3 which provides the foilowing:

After a period of not less than ten years, an individual who has

pleaded guitty or has been convicted for a first alcohol-related

driving offense which is a misdemeanor or a county or city

ordinance violation . . . may apply to the court in itt/rich he or

site pled guilty or was sentenced for an order to expunge from

all official records all recordations of his or her arrest, plea,

trial or conviction.
(emphasis adcted). Because Appellant pied guilty in the Municipal Division, he filed his
initial petition for expungement there.

However, "the jurisdiction of a municipal [division] is limited to liearing and
determining violations of municipal ordinances." Frech v. City of Coiuinbia, 693 S.W.Zd
813, 815 (Mo. banc 1985) (citing Section 479.020.]: "muiiicipai judge[s] . . . shall have
original jurisdiction to hear and determine all vioiations against the ordinances of the
iiiunicipaiity"). The present action was not to determine whether a municipal ordinance
violation occurred, but a petition for expungement of records under Missouri state statute.
The Municipal Division is not vested with jurisdiction to hear such a petition.`i

instead of filing in the Municipal Division, Appellant must file his petition for

expungement in the circuit court in which the Muiiicipal Division is iocated. Municipal

courts are a division of the circuit courts. Section 489.020.5; City of Kansas Citg, Mo. v.
Fasennie§,;er, 907 S.W.Zd 195, 198 (Mo. App. W.D. 1995) (noting under Ait. V, Section

27(2)(d) of Missouri Constittltion, municipal courts were abolished and transferred to

3 All statutory references are to RSMo. (Supp. 2013), tin|ess otherwise indicated.

4 We acknowiecige this Court’s decision in Director of Revenue v. Kleilke, 988 S.W.Zd 32 (Mo. App. E.D.
!999), discussing an expungement petition in a itiunicipal division under Section 577.054, which the
lnunicipal division granted. There, the Director of Revenue had requested a trial de novo in the circuit
court, which the circuit court denied. i_cL at 83. This Court reversed, holding Section 479.200 (allowilig
defendants aggrieved in inunicipal judgments to request triai de novo in circuit court) was applicable to the
Director as the defendant in the expungement action. I_dm. at 84. However, the jurisdiction of the inunicipai
division in the first instance over expungement was not raised in that case.

3

new municipal division of circuit court). Thus, petitioners seeking expungement of
records are fully in compliance with Section 577.()54 by filing their petitions in the circuit
court corresponding to the rnnnicipal division in which they were convicted.$

Appellant’s argument that by the same token, the fact that inunicipal courts are
now divisions of the circuit courts should allow us to review a decision directly from a
municipal division, as we would from a circuit court, is inisplaced. Appeilant relies on
the general civil appeals statute, Section 512.020, allowing "[a]liy party . . . aggrieved by
any judgment of any trial court in any civil case" to appeal "to a court iiaving appellate
jurisdiction." (ernphasis added). 'I`he problem with classifying a municipal division as a
“trial court" under Section 512.020 is that attunicipal divisions are courts of limited
statutory jurisdiction and do not generally make a record of proceedings.(’ Thus, even if
the Municipal Division had jurisdiction over expungement petitions, the lack of a formal
record would deprive this Court of the ability to conduct lneaningftll review. QL §tgt_e_\_/_.
Sm?ith, 454 S.W.Zd 539, 540 (I\/lo. 1970) (decliriing review because record did not
"sufficiently develop facts essential to a nieaningful review"). Section 512.020 does not
provide Appellant a Ineans of appeal from a judgment of the Muiiicipal Division here,

Similarly, though Section 577.054 directs petitioners to file their expungement

requests in the court in which they pled guiity, we decline to read that stateinent»»»»»»lacl